AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Page I ofl



                                    UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRJCT OF CALIFORNIA

                     United States of America                              .ruDGMENT IN A CRIMINAL CASE
                                      V.                                   (For Offenses Committed On or After November 1, 1987)


                           Jose Rizo-Rocha                                 Case Number: 3:19-mj-23024




REGISTRATION NO. 34940308
THEDEFENDANT:                                                                                                  11.l!G   01. ;_::9
 IZl pleaded guilty to count(s) I of Complaint                                                        .. ____ , ,. _
 •      was found guilty to count(s)
                                                                                                     \,.'"
                                                                                    so·.:r: .. · ·. ,_
        after a plea of not guilty.                                                  ·· ' --- -- ··
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                         Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                               1

 D The defendant has been found not guilty on count(s)
                                                -------------------
 •      Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                                                                                days

 IZl    Assessment: $10 WAIVED          IZl Fine: WAIVED
  IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the    defendant's possession at the time of arrest upon their deportation or removal.
  D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Thursday, August 1, 2019
                                                                         Date of Imposition of Sentence


Received      --"'dfe"----"'"""'=-.--::...___
               DUSM                                                      ~ARRYM.KURREN
                                                                         UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                      3: 19-mj-23024
